Elbaz v New York City Hous. Auth. (2016 NY Slip Op 03465)





Elbaz v New York City Hous. Auth.


2016 NY Slip Op 03465


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-11198
 (Index No. 35591/06)

[*1]Maria Elbaz, respondent, 
vNew York City Housing Authority, appellant.


Cullen & Dykman, LLP, New York, NY (Joseph C. Fegan of counsel), for appellant.
The Berkman Law Office, LLC, Brooklyn, NY (Robert J. Tolchin, Meir Katz, and David S. Steigbigel of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated September 3, 2014, which denied its motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, without costs or disbursements, and the defendant's motion for summary judgment dismissing the complaint is granted.
The plaintiff commenced this action to recover damages for personal injuries allegedly sustained by her when she slipped or tripped on wet debris that was present on a set of stairs leading to the main entrance of a building owned by the defendant. The defendant moved for summary judgment dismissing the complaint. The Supreme Court denied the motion. The defendant appeals. We reverse.
In support of its motion, the defendant established its prima facie entitlement to judgment as a matter of law by submitting evidence demonstrating that it neither created nor had actual or constructive notice of the condition alleged by the plaintiff to have caused the accident (see Armijos v Vrettos Realty Corp., 106 AD3d 847). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court should have granted the defendant's motion for summary judgment dismissing the complaint.
RIVERA, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court